Lumpkin, P. J.
On February 22, 1901, a judgment was rendered in the superior court of Bibb county, to the effect that Tindall, the plaintiff in error, as receiver in the case of Culver et al. v. Macon Hardware Co. et al., was liable for the sum of $6,106.96, and commanding him to immediately pay the same into court. In the present bill of exceptions error is assigned upon this judgment, for various reasons therein set forth. The identical questions thus presented were before this court and passed upon by it in the cases of Tindall v. Nisbet, 113 Ga. 1114, and 114 Ga. 224. The decisions rendered in those cases are absolutely conclusive of all the questions now made; and as full reports have been made in those cases of all the facts in this complicated litigation, it is unnecessary to again set them forth here.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.